Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT

                                            No. 04-14-00769-CV

                                IN THE INTEREST OF G.C.D., a Child

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-00697
                        Honorable Charles E. Montemayor, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       We order that no costs be assessed against appellant Father or appellant Mother as both are
indigent.

        SIGNED April 29, 2015.


                                                         _____________________________
                                                         Marialyn Barnard, Justice




1
  The Honorable Renee Yanta is the presiding judge of the 150th Judicial District Court of Bexar County, Texas. The
termination order was signed by Associate Judge, Charles E. Montemayor.